DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-22 in the reply filed on 11/10/20 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13: Claim 13 recites the limitation “deforming the blank comprises rolling so that a thickness of the blank changes more strongly than a width of the blank” which 
For the purpose of examination, if the thickness is changed during the pressing and it is evident that the thickness is the smallest dimension in the prior art will be considered to read on the limitation because relatively speaking, based on geometry, a change in the thickness will greater than the relative change of a width or length when converted to percentile.
Claim 13: Claim 13 recites the limitation “a difference in reflection or a difference in remission and an albedo difference” which renders the claims ambiguous because it is unclear if the recitation if the limitation requires both ‘a difference in reflection or a difference in remission’ and ‘an albedo difference’ or an alternatively of ‘a difference in reflection’ or ‘a difference in remission and an albedo difference’ and thus one of ordinary skill cannot determine the metes and bounds of the claim.
For the purpose of examination, if there is a difference in reflection between the identification and the blank the prior art will be considered to meet the limitation.
Claim 16: Claim 16 recites that the mark is applied in a distorted manner and then equalized after deforming which renders the claim indefinite because it is unclear what is distorted manner or would constitute an equalized property and thus one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation.
Claims 14-22: Claims 14-22 are rejected as indefinite because they depend from claim 13 and do not remedy the issues of claim 13.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 16, 20, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US PG Pub 2012/0087061; hereafter ‘061).
Claim 13: ‘061 is directed towards a method of marking workpieces (the Examiner notes that marks and identification have no special meaning in the disclosure and thus any mark on a surface reads on a mark or identification; the metal coatings are non-uniform and thus read on a mark; see title, abstract, & Fig. 9B), the method comprising:
providing a blank (a metal foam substrate is provided, Fig. 6 and ¶s 46-47);
applying an identification to the blank in places (the foam substrate is infiltrated with an active material precursor, Fig. 6 and ¶s 69-72); and
after applying the identification to the blank, deforming the blank to form a metal body (Fig. 6 and ¶ 76), 

wherein the identification remains on the metal body at least until after deforming the blank and is not destroyed by deforming the blank (the mark remains and is not destroyed, Fig. 6), and
wherein the identification, both to the blank and to the metal body, has at least one difference in reflection (the blank is a metal and the mark is a metal oxide and thus will difference in reflection).
Claim 15: The blank is completely infiltrated with the mark (i.e. the mark is applied to both sides, ¶ 42).
Given that the mark and the blank are different materials it is apparent that the mark differs from both the blank and metal body in a machine-readable manner in the visible spectral range.
Claim 16: The mark is applied prior to deformation of the blank and is a desired product after deformation and thus it is apparent that the limitation is met.
Claim 20: The identification is applied over the entire length of the blank with a period of 1.
Claim 22: The particles in the identification region have a size of 0.5 µm (¶ 46) and it is apparent that the identification region is at least 20 times the particle size of 0.5 µm (see scale of Fig. 9B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘061.
Claim 14: After deforming the blank, the metal body is annealed by heating to a temperature of 227-1227ºC at a rate of 0-500ºC/hr (¶ 75),
wherein, while deforming the blank, the identification is completely pressed into the blank (the identification is infiltrated and then reacted and pressed into the blank), and
wherein the identification differs both from the blank and from the metal body before deforming the blank and after tempering or annealing in a machine-readable manner at least in the near ultraviolet, visible or near-infrared spectral range (given that the mark and the blank are different materials it is apparent that the mark differs from both the blank and metal body in a machine-readable manner in the near ultraviolet, visible or near-infrared spectral range).
Although the taught range of 227-1227ºC at a rate of 0-500ºC/hr is not explicitly the claimed range of at least 350ºC for at least one hour, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 19: ‘061 teaches that the thickness is changed by a factor of at least 2 (¶ 82).
‘061 does not disclose the change in the width or the length of the metal body.
However, it is prima facie obvious to change the shape and size. See MPEP 2144.04(IV)(A) & (B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,086,420 (hereafter ‘420) in view of McMaster (US Patent 3,534,574; hereafter ‘574). 
Claim 13: Claim 1 of ‘420 anticipates all the limitations of claim 13 except that ‘420 teaches deforming by hot-forming instead of by rolling and claim 1 is silent regarding the relative deformation of the thickness and width.
However, ‘574 teaches that hot-forming and hot rolling are art recognized alternatives for deforming metal (col. 3, line 70 – col. 4, line 5).

However, it is prima facie obvious to change the shape and size. See MPEP 2144.04(IV)(A) & (B).
Claim 14: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Additionally, the heating time is a result effective variable based on the desired tempering desired and it is prima facie obvious to optimize result effective variables.
Claim 15: ‘420 does not teach the relative positions of the marks.
However, aesthetic changes are prima facie obvious. MPEP §2144.04(I).
Claim 16: Given that the mark is formed as desired it is apparent that ‘420 teaches the limitations.
Claim 17: See claims 2-3.
Claim 18: See claims 1-5.
Claim 19: It is prima facie obvious to change the shape and size. See MPEP 2144.04(IV)(A) & (B).
Claim 20: Aesthetic changes are prima facie obvious. MPEP §2144.04(I).
Claim 21: See claim 20.
Claim 22: See claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712